NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
BERNARD HEINZ,                      :
                                    :
            Plaintiff,              :
                                    :      Civil No. 19-8778 (RBK/KMW)
            v.                      :
                                    :      ORDER
DUBELL LUMBER CO.,                  :
                                    :
            Defendant.              :
__________________________________ :

KUGLER, United States District Judge:

       This matter comes before the Court upon Plaintiff Bernard Heinz’s Motion for class

certification (Doc. No. 6) and Motion for default judgment (Doc. No. 7); and for the reasons set

forth in the accompanying Opinion of this date

       IT IS HEREBY ORDERED that Plaintiff’s Motion for class certification (Doc. No. 6) is

DENIED WITHOUT PREJUDICE and his Motion for default judgment (Doc. No. 7) is

DENIED WITHOUT PREJUDICE; Plaintiff may file a renewed motion for class certification

or a renewed motion for default judgment on or before March 24, 2020.



Dated: 03/03/2020                                           /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                 1
